Exhibit 23.1 CONSENT OF INDEPENDENT PETROLEUM CONSULTANTS As independent oil and gas consultants, Ralph E. Davis Associates, Inc. hereby consents to (1) the use of our report setting forth our estimates of proved reserves and future revenue, as of December 31, 2010, to the interest of China North East Petroleum Holdings, Limited in certain oil and gas properties and (2) all references to our firm included in or made a part of China North East Petroleum Holdings, Limited annual report on SEC Form 10-K for the year ended December 31, 2010. Very Truly Yours, RALPH E. DAVIS ASSOCIATES, INC. /s/ L. B. Branum L. B. Branum Vice President August 29, 2011 Houston, Texas 1717 St. James Place, Suite 460Houston, TX 77056Office 713-622-8955Fax 713-626- 3664www.ralphedavis.com Worldwide Energy Consultants Since 1924
